Citation Nr: 1410516	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-07 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to April 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2013.  A transcript of this hearing is of record.

For the reasons stated below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Board finds that further development is required in order to comply with the duty to assist.

The Veteran essentially contends that he had no back problems prior to his active service, that he sustained a back injury in approximately January 1976, that he received treatment for his back at that time, and has had recurrent back problems since that time.  

The Board notes that the Veteran's service treatment records reflect his spine was clinically evaluated as normal on November 1975 enlistment examination, and that he checked the box to indicate he had no recurrent back pain on a concurrent Report of Medical History.  No discharge examination is on file.

The Veteran submitted lay statements in support of his claim, to include from his sisters in June 2013 who attest to his having back problems since service.  A 
February to March 1991 report of hospitalization at the VA Medical Center (VAMC) in Topeka, Kansas for a psychiatric disorder, also noted that he was previously hospitalized from December 1990 to January 1991 and that final diagnoses include osteoarthritis of the cervical and lumbosacral spine.  Moreover, as part of his past medical history it was noted that there was a compression fracture of a lumbar vertebra in 1976.  

The Board notes that the actual report from the purported December 1990 to January 1991 period of VA hospitalization is not on file.  Further, the Veteran testified at his June 2013 hearing that he received treatment for his back at the VAMC in Kansas City, Missouri, beginning in 1995.  No such records appear to be on file either.  Consequently, the Board concludes that it must remand this case in order to request such records.

The record indicates there are other potentially relevant records not on file.  For example, the February to March 1991 VA hospitalization report notes that the Veteran was incarcerated at the Kansas State Penitentiary in Lansing from December 1984 to July 1989.  If the Veteran did have back problems since service, it is possible he received medical treatment for such while incarcerated.

The Veteran also testified at his June 2013 hearing that he was in receipt of disability benefits from the Social Security Administration (SSA) in part due to his back disability, and no such records are on file.  

The Board further notes that the Veteran testified he received private medical treatment for his back between 1976 to 1995.  Although he previously submitted releases for various private medical care providers, as a remand is already warranted in this case the Board finds that he should be requested to identify any other private medical care providers who treated him during this period.  

Finally, the Board finds that the circumstances of this case warrant a VA examination and opinion regarding the Veteran's back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to provide the names and addresses of all medical care providers who treated the Veteran for his back since service to include any private treatment he received from 1976 to 1995, as well as the more recent treatment he has received since February 2010.  He should also be asked to provide a release for any medical treatment records available at the Kansas State Penitentiary in Lansing for the period from December 1984 to July 1989.  After securing any necessary release, the AMC/RO should obtain those records not on file.

Even if the Veteran does not respond, the AMC/RO should request VA treatment records from the 1990s at the VAMC in Topeka, Kansas, to include the purported December 1990 to February 1991 hospitalization; and at the VAMC in Kansas City, Missouri beginning in 1995.

2.  The AMC/RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  After the above has been completed to the extent possible and the relevant records are associated with the file, the Veteran should be afforded an examination to evaluate the current nature and etiology of his back disability.  The claims folder should be made available to the examiner for review in conjunction with the examination.

Following examination of the Veteran and review of the claims file, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current back disability arose in service or otherwise the result of the Veteran's military service.  

A complete rationale for any opinion expressed should be provided.  If the examiner cannot provide the above opinion without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


